 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 612Washington Beef, Inc. and United Food and Com-mercial Workers Union, Local 1439, AFLŒCIO. Cases 19ŒCAŒ24514 and 19ŒCAŒ24665 May 28, 1999 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS FOX AND LIEBMAN On May 1, 1997, Administrative Law Judge Burton Litvack issued the attached decision.  The Respondent filed exceptions and a supporting brief, the General Counsel filed limited cross-exceptions, and the North-west Immigrant Rights Project filed an amicus brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions1 and briefs and has decided to affirm the judge™s rulings, findings,2and conclusions as modified and to adopt the recommended Order as modi-fied.3 ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as modified below and orders that the Respondent, Wash-ington Beef, Inc., Toppenish, Washington, its officers, agents, successors, and assigns, shall take the action set forth in the Order as modified. 1.  Insert the following as paragraphs 2(c) and (d) and reletter the subsequent paragraphs. ﬁ(c) Provide the Union with the information requested by letters dated December 12, 1995, April 16, May 21, and June 5, 1996, including information pertaining to a 401(k) retirement program for bargaining unit employ-ees, the semiannual bonus paid to bargaining unit em-ployees, the April 1996 wage increase, the new compen-sation and incentive bonus programs, hours of work, overtime hours paid, sick hours paid, holiday hours paid, premium hours paid, vacation hours paid, health and wel-fare premiums, call-in hours paid, and FICA and unem-ployment compensation contributions.                                                            1 No exceptions were filed to the judge™s dismissal of  8(a)(5) and (1) allegations concerning the Respondent™s unilateral decision to make semiannual bonus payments to unit employees in December 1995 and April 1996, its unilaterally making the 401(k) retirement program available to unit employees in December 1995, its refusal to bargain over the decision to terminate six unit employees who admittedly did not possess valid work documents and not to provide those six employ-ees an opportunity to produce valid work documents, and its refusal to provide the Union requested information concerning the Respondent™s correspondence with the Immigration and Naturalization Service (INS), posted notices regarding the INS, and copies of employees™ I-9 forms. 2 In Case 19ŒCA-24738, which the judge referred to in the first paragraph of sec. IV,A of his decision, the Board found that the Re-spondent violated Sec. 8(a)(5) and (1) by refusing to recognize and bargain with the Union following its April 30, 1996 certification as the exclusive collective-bargaining representative of the bargaining unit employees.  Washington Beef, Inc., 322 NLRB 398 (1996), enfd. 132 F.3d 1483 (D.C. Cir. 1997). The judge found, and we agree, that the Respondent violated Sec. 8(a)(5) and (1) by refusing to provide the Union with the information requested in its letters dated December 12, 1995, April 16, May 21, and June 5, 1996, and by refusing to bargain with the Union regarding the amount of time which will be given to the unit employees to establish that they possess authentic work documents.  The judge, however, inadvertently failed to include in his recommended Order affirmative provisions remedying these violations.  We shall modify the judge™s recommended Order accordingly. 3 We shall modify the judge™s recommended Order in accordance with our decision in Excel Container, Inc., 325 NLRB 17 (1997). ﬁ(d) On request, bargain with the Union concerning the amount of time to be given bargaining unit employees in order to establish that they possess authentic work docu-ments.ﬂ 2.  Substitute the following for newly relettered para-graph 2(e). ﬁ(e) Within 14 days after service by the Region, post at its Toppenish, Washington facility, copies of the attached notice marked ﬁAppendix.ﬂ13 Copies of the notice, on forms provided by the Regional Director for Region 19, after being signed by the Respondent™s authorized repre-sentative, shall be posted by the Respondent and main-tained for 60 consecutive days in conspicuous places including all places where notices to employees are cus-tomarily posted.  Reasonable steps shall be taken by the Respondent to ensure that the notices are not altered, defaced, or covered by any other material.  In the event that, during the pendency of these proceedings, the Re-spondent has gone out of business or closed the facility involved in these proceedings, the Respondent shall du-plicate and mail, at its own expense, a copy of the notice to all current employees and former employees employed by the Respondent at any time since December 29, 1995.ﬂ 3.  Substitute the attached notice for that of the admin-istrative law judge. APPENDIX NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government  The National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us to post and abide by this notice.  WE WILL NOT implement changes in the below-described bargaining unit employees™ compensation package, which resulted in wage increases for all of those employees, and WE WILL NOT implement a new incentive bonus program for bargaining unit employees without affording United Food and Commercial Workers Union, Local 1439, AFLŒCIO (the Union) as the exclusive bar-gaining representative of the bargaining unit employees, an opportunity to bargain over either benefit.  The bar-gaining unit is:  328 NLRB No. 79  WASHINGTON BEEF, INC. 613All full-time and regular part-time production 
and maintenance employees
, leadpersons, office 
janitors, panel operators, load controllers, scalers, 
storeroom employees, and truck drivers employed 
by the us at our Toppenish, Washington plant; ex-
cluding all office clerical employees, professional 
employees, cattle buyers, nurse therapists, independ-
ent contractors and their employees, quality control 
employees, beef graders, guards and supervisors as 
defined in the Act. 
 WE WILL NOT fail and refuse to provide the Union in-
formation, relevant and necessary for purposes of the 
Union™s representation of the above-described bargaining 
unit employees, including information pertaining to a 
401(k) retirement program for bargaining unit employ-
ees, the semiannual bonus paid to bargaining unit em-
ployees, the April 1996 wage
 increase, the new compen-
sation and incentive bonus programs, hours of work, 
overtime hours paid, sick hours paid, holiday hours paid, 
premium hours paid, vacation hours paid, health and wel-
fare premiums, call-in hours paid, and FICA and unem-
ployment compensation contributions. 
WE WILL NOT refuse to grant the Union access to our 
Toppenish, Washington facility in order to inspect our 

bargaining unit employees™ working conditions, includ-
ing safety conditions. 
WE WILL NOT refuse to bargain with the Union con-
cerning the amount of time which will be given to our 

bargaining unit employees in order to establish that they 

possess authentic work documents. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL, upon the specific requ
est of the Union, re-
scind the new compensation package and new incentive 
bonus plan, both of which were implemented in April 
1996. 
WE WILL grant access to our Topp
enish, Washington 
plant to a union official for a reasonable period of time in 

order to inspect plant safety conditions. 
WE WILL provide the Union with the information re-
quested in its letters dated December 12, 1995, April 16,  

May 21, and June 5, 1996, including information pertain-

ing to a 401(k) retirement program for bargaining unit 
employees, the semi-annual bonus paid to bargaining 
unit employees, the April 1996
 wage increase, the new 
compensation and in
centive bonus programs, hours of 
work, overtime hours paid, sick hours paid, holiday 
hours paid, premium hours pa
id, vacation hours paid, 
health and welfare premiums, call-in hours paid, and 
FICA and unemployment compensation contributions. 
WE WILL, on request, bargain with the Union concern-
ing the amount of time to be given bargaining unit em-
ployees in order to establish that they possess authentic 
work documents. 
 WASHINGTON BEEF, INC.   Eduardo Escamila, Esq., 
for the General Counsel.
 Robert K. Carrol, Esq. and Daniel A. Croley, Esq.  
(Litler, 
Mendelson, Fastiff, Tichy, & Mathiason),
 of San Francisco, California, for  the Respondent.
 Pamela K. Griffin, Esq., 
of Spokane, Washington, for the 
Charging Party. 
DECISION STATEMENT OF THE 
CASE BURTON LITVACK
, Administrative Law Judge. The unfair la-
bor practice charge in Case 19ŒCAŒ24514 was filed by United 
Food and Commercial Workers Union, Local 1439, AFLŒCIO 
(the Union) on April 25, 1996, and the unfair labor practice 
charge in Case 19ŒCAŒ24665 was filed by the Union on July 
12, 1996.  Based upon the unfair la
bor practice charges, on 
September 6, 1996, the Regional Director for Region 19 of the 
National Labor Relations Board (the Board) issued a second 
consolidated complaint,
1 alleging that Washington Beef, Inc. 
(Respondent) engaged in, and was 
continuing to engage in, 
unfair labor practices within the 
meaning of Section 8(a)(1) and 
(5) of the National Labor Relations Act (the Act).  Respondent 
timely filed an answer, denying the commission of the alleged 
unfair labor practices.  As scheduled, the above matters came to 
trial before me on October 1 
and 2, 1996, in Yakima, Washing-
ton.2  At the trial, all parties were afforded the opportunity to 
examine and to cross-examine all witnesses, to offer into the 

record all relevant evidence, to orally argue their legal posi-
tions, and to file posthearing br
iefs.  Such latter documents 
were filed by counsel for the 
General Counsel and by counsel 
for Respondent and have been carefully considered.  Accord-
ingly, based upon the entire record herein, including the 
posthearing briefs and my observation of the testimonial de-
meanor of the several witn
esses, I makes the following 
FINDINGS OF FACT
 I. JURISDICTION
 Respondent is a State of Washington corporation with an of-
fice and place of business in To
ppenish, Washington, at which 
location it is engaged in business 
as a meat processing plant.  
During the 12-month period immediately preceding the issu-

ance of the instant second consolidated complaint, which period 
is representative, during the normal course and conduct of its 
business operations, Respondent had gross sales of goods in 
excess of $500,000 and purchased and received goods and ma-
terials, valued in excess of $50,
000, directly from sources out-
                                                          
 1 In the second consolidated complaint, the above-captioned unfair 
labor practice allegations were cons
olidated for trial with those con-tained in another unfair labor practic
e charge.  At the hearing, the com-
plaint allegations, relating to that unfair labor practice charge, were 
settled, and the charge was severed from the instant proceeding. 
2 At the close of the session on Oct
ober 2, the trial was continued un-
til another date.  On January 29, 1997, pursuant to a motion to close the 
record based upon the parties™ desire neither to call any more witnesses 
or to offer additional evidence, I issued an order, closing the record.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 614side the State of Washington.  
Respondent admits that, at all 
times material, it has been an
 employer engaged in commerce 
within the meaning of Section 2(2), (6), and (7) of the Act. 
II. LABOR ORGANIZATION Respondent admits that the Unio
n has been, at all times ma-terial, a labor organization within
 the meaning of Section 2(5) 
of the Act. III. THE ISSUES The second consolidated compla
int alleges, and counsel for 
the General Counsel contends, th
at Respondent engaged in acts 
and conduct violative of Section 8(a)(1) and (5) of the Act by 
unilaterally, without affording th
e Union, as the representative 
for purposes of collective bargai
ning of certain of its employ-
ees, the opportunity to bargain, making bonus payments to its 

bargaining unit employees, implementing a change in the em-
ployees™ compensation package resulting in wage increases, 
and announcing a change in 
the bonus payment system for 
bargaining unit employees and by failing and refusing to pro-

vide to the Union certain requested information, including 
documents relating to the 401(k) plan for bargaining unit em-ployees, to the semiannual bonus paid to bargaining unit em-
ployees, to the wage increase and new incentive bonus pay-
ments received by bargaining unit employees, to the bargaining 
unit employees™ hours of work, overtime hours, and benefits, 
and to its dealings with the Immigration and Naturalization 
Service (INS) from June 1994 until June 1995 and copies of the 
I-9 forms for all of its bargaining unit employees who were 
arrested by the INS during the a
bove time period or were called 
into the office on June 11, 1994, which information is allegedly necessary for and relevant to the Union™s performance of its 

duties as the bargaining representative of certain of Respon-
dent™s employees.  It is furthe
r alleged and contended that Re-
spondent engaged in additional 
acts and conduct violative of 
Section 8(a)(1) and (5) of the Act by failing and refusing to 
provide the Union with access to its facility and to bargain over 
this matter and by failing and refusing to bargain with the Un-
ion regarding the termination of employees as a result of an 
INS investigation and the amount
 of time employees have to 
validate their eligibility for 
continued employment.  Respon-

dent denies that it committed any of the alleged unfair labor 
practices, arguing that what constitutes a reasonable period of 
time for employees to validate their eligibility for employment 
is not a mandatory subject of
 bargaining and would conflict 
with other state and Federal em
ployment laws; that the em-

ployee I-9 forms are confidential and private in nature; that, as 
a matter of law, it had no obligation to permit access to its 
property by an official of the Union; and that any changes in 

bargaining unit employees™ benefits resulted in benefit in-
creases for them and, therefore, were not unlawful.  
IV. THE ALLEGED UNFAIR LABOR PRACTICES
 A. The Facts 
Respondent is engaged in the sl
aughtering, processing, pack-
aging, and shipping of beef produc
ts at its facility located in 
Toppenish, Washington.  The reco
rd establishes that, pursuant 
to a representation petition, in Case 19ŒRCŒ13065, filed by the 
Union on July 13, 1995, a repr
esentation election was con-
ducted amongst certain of Responde
nt™s employees, working at 
its beef fabrication plant, on August 25, 1995; that a majority of 

the votes cast were in favor of the Union; that, thereafter, Re-
spondent filed objections to the conduct of the election; and 

that, after a hearing on said objections and a report by the hear-
ing officer, on April 30, 1996, the Board certified the Union as 
the exclusive collective-bargaining representative of all full-
time and regular part-time pr
oduction and maintenance em-
ployees, leadpersons, office janito
rs, panel operators, load con-
trollers, scalers, storeroom employees, and truckdrivers em-
ployed by Respondent at its 
Toppenish, Washi
ngton facility; 
excluding all office clerical employees, professional employ-
ees, cattle buyers, nurse therapists
, independent contractors, and 
their employees, quality control employees, beef graders, 
guards and supervisors as defined in the Act.  On or about April 30, in order to test said cer
tification, Respondent refused the 
Union™s request to recognize it and to bargain collectively.  
Thereafter, on August 22, 1996, the Union filed an unfair labor 
practice charge in Case 19ŒCAŒ24738, and, on August 27, 
1966, the Regional Director for Region 19 of the Board issued 
a complaint, alleging that Respondent™s acts and conduct were 
violative of Section 8(a)(1) and 
(5) of the Act.  Currently, the 
proceeding is before the Board on a Motion for Summary 

Judgment, filed by the Gene
ral Counsel on September 10, 
1996.  The instant facts are not in dispute. 
Several events herein occurred 
subsequent to the representa-tion election on August 25, 1995, and prior to the Board™s certi-

fication of the Union as the majority representative of the 
above-described bargaining unit
 employees of Respondent on 
April 30, 1996.  Thus, on Decem
ber 6, 1995, counsel for Re-
spondent, Robert Carrol, wrote to the president of the Union, 
James Millsap, that ﬁconsistent w
ith its lengthy past practice, 
the company will be making its 401K Retirement Program 
available to fifty-two 
(52) newly eligible em
ployees . . . .ﬂ and 
that ﬁthe Company will again be providing its hourly employ-
ees with a semi-annual bonus . . 
.ﬂon December 15.  The parties 
stipulated that, in fact, the semiannual bonus was paid to Re-
spondent™s bargaining unit employ
ees, and William Betterton, 
Respondent™s vice president of fi
nance and chief financial offi-
cer, testified that the bonus had been
 in effect ﬁfor the past sev-
eral yearsﬂ and that the formula, used for calculating the bonus, 
had been the same since 1991 or 1992.  On December 12, Mill-
sap wrote to Carrol, stating the 
Union™s desire to bargain about Respondent™s semiannual bonus and 401(k) retirement program 
and requesting ﬁcopies of any 
401K Retirement Program that 
have been in effect . . . for the past five years . . . ,ﬂ the names 

of bargaining unit employees to whom the program had been 
offered, information regarding 
the calculation of the semian-
nual bonus, to whom the bonus had be
en paid for the previous 5 
years, and the amounts of said the payments.  On December 29, 
Carrol wrote to Millsap, statin
g that Respondent would not 
comply with the latter™s requests for information.   
On April 12, 1996, Carrol wrote to Millsap, informing the 
latter that Respondent intended to ﬁmake certain changes in its 

compensation package which will result in a wage increase of 
between  $0.10 and  $0.90 per hour . . . to  bargaining unit  
employeesﬂ and that, on April 21, it ﬁwill be paying out to all 
bargaining unit employees their 
pro-rata share of the semi-annual bonus program . . . .ﬂ  On 
April 16, 4 days later, Millsap 
replied, in writing, to Carrol,
 demanding to bargain over the 
matters raised by Carrol in his April 12 letter and requesting 
information pertaining to the bonus payment, including the 
calculations upon which payment is
 based, the amounts to be 
paid to each bargaining unit em
ployee, and the amounts paid to 
bargaining unit employees for the previous 5 years, and to the 
 WASHINGTON BEEF, INC. 615wage increase, including inform
ation concerning the calcula-
tions underlying wage increases for the previous 5 years, the 
names of bargaining unit employ
ees who received wage in-
creases for the previous 5 years and the amounts, and docu-
ments setting forth the new bargaining unit compensation pack-age.  By letter dated April 19 to Millsap, Carrol refused the 

Union™s demand to bargain and declined to provide the re-
quested information to the Union.  On that same date, April 19, 
Respondent published a three-pa
rt announcement, concerning changes in all bargaining unit 
employees terms and conditions 
of employment.  In the first 
section, Respondent noted that 
ﬁcurrently, all employees receive $0.05 added to their hourly 
wage for each year worked beginning on their third anniver-
saryﬂ and announced that ﬁthis policy will be replaced with a 
new policy that pays the additional $0.05 per hour beginning on 
the first anniversary . . . . a
nd all employees who have been 
here over two years will see their hourly wage increase by 

$0,10 because of this change.ﬂ 
 In the second section, Respon-
dent announced a change in the 
starting hourly wage rate from 
$5.50 to $6.00 per hour,
3 and, in the final section, it announced 
a discontinuance of the existing semiannual bonus payment 
after April 26 and the implementation of ﬁa different kind of 
bonus.  The new bonus will be based on your attendance and 
tardiness record each week.  If you do not miss any time at 
work for an entire week, you will earn $0.40 per hour more for 
each hour worked that week unless otherwise required by law.ﬂ  
The parties stipulated that the semiannual bonus payment was 
made to bargaining unit employees on or about April 26.  Also, 
all the announced changes, in the April 19 announcement, ap-
pear to have been implemented by Respondent, and Betterton 
and Rodney White, Respondent™s 
vice-president of operations, 
admitted that the announced policy changes represented 
changes in Respondent™s bargaining unit employees™ terms and 
conditions of employment. 
On May 21, subsequent to the Board™s certification of the 
Union™s representational status, Millsap mailed the following 

letter to Carrol.  It reads, in part: 
 In order to adequately represent the interests of the 
employees of the Washington Beef bargaining unit repre-
sented by [the Union], please instruct your client to pro-
vide the following information:  
A.  Complete length of service table for entire bargain-
ing unit as of the most recent available date.  
B.  For most recent 12 month period, separately for 
full-time and part-time workers: 
1. Average weekly number of
 employees and regularly 
scheduled weekly hours by job classification and wage 

rate. 2. Total hours worked.  
3. Overtime hours and total premium expense. 
4. Paid sick time hours and total expense.  
                                                          
                                                           
3 William Betterton testified that the compensation package changes 
resulted from a human resources department survey of the wage pack-
ages offered by Respondent™s competitors in the Yakima, Washington 
areaŠfruit and vegetable packers wi
th whom Respondent competes for 
its labor force.  According to Betterton, such a survey is conducted on 
an annual basis, with wage change
s made ﬁevery two years, eighteen 
months to two years.ﬂ  He denied 
that bargaining unit employees could 
expect a raise in pay at regular in
tervals.  Finally, Betterton testified 
that every bargaining unit employee received an overall net wage in-
crease as a result of the wage change. 
5. Sunday or other weekend premium hours and total 
premium expense by premium rate. 
6. Holiday hours worked and total premium expense 
by premium rate (whe
re applicable).  
7. Holiday hours paid but not worked.   
8. Night premium hours by premium rate (where ap-
plicable).  
9. Total vacation hours and vacation pay expense plus 
numbers of employees with 1, 
2, 3 weeks, etc. (up to con-
tract maximum for full-time and part-time labor force).  
10. Sixth or Saturday premium, if applicable--hours 
and total premium expense separately for full-time and 
part-time.  11. Total annual contribution (or expense) for health 
and welfare and pension.  Also, for health and welfare and 
pension respectively, number 
of hours for which contribu-
tions were made.  If requirements are specified on per hour 
basis, provide hours and total expense for each contribu-
tion rate, if there is more than one; if on per week or per 
month basis, provide number 
of employees for whom pen-
sion and health and welfare contributions were made, for 

each contribution rate if there is more than one.  
12. Total annual contribution for any other benefit . . . 
and number of hours and employees for whom/which con-
tributions were made. 
13. If appropriate: Provide number of hours for which 
call-in pay was paid, number of those hours worked and 
total call-in expense.  
14. Total annual expenses for FICA and unemploy-
ment compensation contributions. 
 In a letter dated June 19, Attorney Carrol advised Millsap that 
Respondent would not provide the above-requested information 
to the Union. 
On June 5, Millsap sent the 
following letter to Respondent.  
It reads, in pertinent part: 
 Since [the Union] has been certified as the bargaining 
representative for the employees of Washington Beef, I 

would like to schedule a visit to the plant within the next 
few weeks.  This is necessary in order to effectively repre-
sent the employees. 
As you may or may not know, I served in a packing 
house for thirteen years.  This experience makes me 
uniquely qualified to examine the working conditions and 
safety issues at the plant.   
Please also provide the information requested in my 
December 12, 1995 letter. . . . 
 In his aforementioned June 19 letter, Attorney Carrol reiterated 
Respondent™s refusal to provide 
the information, which Millsap 
had requested in his December 12, 1995 letter, and declined to 
permit the Union to have access to the fabrication facility dur-
ing the pendency of its test of 
the Union™s certification.  With 
regard to the latter issue and the necessity for inspection of the 

bargaining unit employees™ working conditions by officials of 
the Union, there can be no doubt that Respondent™s fabrication 
plant was a potentially hazardous work place.
4  Thus, the record 
discloses that between 55 and 60
 percent of Respondent™s bar-
gaining unit employees work in jobs involving cutting meat 
 4 William Betterton testified that, 
notwithstanding any inherent dan-
gers, Respondent™s workplace safety 
record is excellent, with a low 
accident rate. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 616away from bone, utilizing extremel
y sharp knives and saws in 
their work, and that all of the employees work in an extremely 
noisy working environment, with
 quite high decimal levels.  
Given the potential for serious cuts and hearing problems, Re-
spondent requires workers, who 
use knives, to wear mesh gloves on their ﬁhookﬂ hands, arm shields, and padded apron-like devices over their stomach areas, which are designed to 
reflect body penetrations, and all bargaining unit employees to 
wear ear plugs.  Because of the 
dangers inherent in the use of 
sharp knives and saws, Respondent™s employee orientation 
includes discussion of safety ru
les and instruction in how to 
utilize safety equipment; a ﬁtrainerﬂ demonstrates the knife 

positions for the cutting of m
eat from bone; supervisors are required to be current in their first aide training; hearing tests 
are administered on an annual basis to all bargaining unit em-
ployees; Respondent has safety 
award programs for all employ-
ees in order ﬁto encourage our people to be as safety-conscious 

as possible;ﬂ and supervisors conduct continued safety training 
and must observe that employee
s maintain proper ergonomics, 
including repetitive motions, while cutting.  Finally, with re-
gard to bargaining unit employee working conditions, Florencio 
Mora, a cutter, testified that, both 
prior to and subsequent to the 
August 25, 1995 election, the Un
ion has held meetings with bargaining unit employees at whic
h safety issues are discussed 
and that, at the meetings, those who attend are encouraged to 
file written reports of any safety problems.  According to Mora, 
said the  reports are sent to the Union™s office in Spokane and, 
he believes, forwarded to state and Federal agencies, represen-
tatives of which visited Respondent™s plant in order to investi-
gate the employees™ complaints.  William Betterton confirmed 
that such investigative visits have been made to Respondent™s 
plant. James Colepaugh testified that, on May 13, he received a 
telephone call from an agent of the INS, who told him he had 
information from reliable sources that Respondent was employ-
ing undocumented workers.  According to Colepaugh, a com-

pany is required, by law, to make its employment records avail-
able to the INS, and the agen
t arranged to visit Respondent™s 
facility 2 days later.  ﬁAnd so 
they came on the 15th.  He and 
two other agents came.  They asked to see our complete I-9 
files.  I gave them the file, put them in a separate room by 
themselves.ﬂ
5  During the next 2 weeks, Colepaugh and the INS 
agent spoke several times
, with the latter saying ﬁthat they had 
found that some of the employees were using fraudulent docu-
ments and he wanted to come 
and interview them and arrest those that he determined were
 using fraudulent documents.ﬂ  
Thereafter, Colepaugh met with them
 in order to facilitate what 
would occur, and INS agents agai
n visited the plant on May 29.  
According to Colepaugh, the INS agents arrived with ﬁa pre-
pared list that they gave me at the time.  They asked me to read 
the names, and they intervie
wed 60 people in the conference 
room,ﬂ taking 15 bargaining unit
 employees from the plant and 
arresting them. 
Sometime during the following week, Respondent received 
two letters, dated May 30, from the INS.  The first listed the 
bargaining unit employees, who had 
been arrested the previous 
                                                          
 5 The I-9 form is a Federal Govern
ment form, which, after present-
ing appropriate supporting documents, 
an employee must sign, indicat-
ing that he is eligible to work in th
e United States and that he is a legal 
alien and which the employer signs, si
gnifying that it has verified that 
the individual has established his eligibility for employment in this 
country. 
day and warned Respondent that, if any of the arrested indi-
viduals returned seeking employment, he would be required to 
complete a new form I-9 and to show Respondent ﬁwork eligi-
bility documents that are different from those he presented 
originally. . . .  
YOUR IMMEDIATE VOLUNTARY COMPLIANCE 
WITH THIS NOTICE
 IS ANTICIPATED
.  FAILURE TO COMPLY MAY RESULT IN FINE PROCEEDINGS BEING INITIATED AGAINST YOUR 
BUSINESS.ﬂ  The second INS letter, 
received by Respondent, 
reads, in part, as follows: 
 As a result of our recent contact with your business, 
INS has determined that several of your employees pre-
sented fraudulent documents as pr
oof of work eligibility at 
the time you hired them.  Those employees do not have 
authorization to work in the United States.  The employ-
ment of these individuals is a violation of the employer 
sanctions provisions of the Immigration Reform Control 
Act of 1986.   
This is a WARNING NOTICE
 to you of this violation.  It 
is also NOTICE
 to you of your obligation to correct all de-
ficiencies contained in this 
WARNING NOTICE
.  You will 
find a list of the employees™ 
names, immigration numbers, and Washington Beef, Incorporated employee numbers . . . 

attached to this 
NOTICE
.  THE EMPLOYEES ON LIST A ARE 
NOT ELIGIBLE TO WORK IN THE UNITED STATES
.  It is your 
obligation to complete a new I-9 Form for these individu-
als.  This entails your asking the employees to show you 
work eligibility documents that are different from those 
originally presented.  You are not being penalized for the 
fact that your employees presented fraudulent documents.  
However, now that you have notice of fraudulent docu-
ment use, you must complete a new I-9 Form for the indi-
viduals whose names appear on List A.  Failure to com-
plete a new I-9 Form within a reasonable period of time is 
a violation of law.  In the event that any of the employees 
whose name appears on List A is unable or unwilling to 
present proof of work eligibility, employment must be 
terminated.  You are not obligated to meet the require-
ments specified in this 
NOTICE
 for an employee who is no 
longer working for you.  However, should any of the indi-

viduals listed in this 
NOTICE
 seek future employment with 
you, you are required to properly complete an I-9 form.  

Failure to do so may subject 
you to future civil money 
penalties. YOUR IMMEDIATE VOLUNTARY COMPLIANCE WITH 
THIS NOTICE IS ANTICIPATED
.  F
AILURE TO COMPLY MAY 
RESULT IN FINE PROCEEDINGS
 BEING INITIATED AGAINST 
YOUR BUSINESS
.  Attached to the letter was a document listing the names of 10 
bargaining unit employees.  According to James Colepaugh, 
inasmuch as one of those listed was one of the employees who 
had been arrested on May 29, 
as 1 employee was listed incor-
rectly, and as one had quit his job prior to being sought for an 
interview, he only interviewed 7 of
 the 10 listed employees.  ﬁI 
notified them that we had to complete a new I-9 form based on 

a letter from the INS, and I asked them if they had genuine 
documents to work in the United States. . . . [S]ome of them 
indicated that they did not ha
ve genuine documents, so that 
these people I did not give any time at all because they admit-
ted they had false documents.ﬂ 
 The record establishes there 
were four such individuals, who 
were terminated immediately.  
One employee stated that his 
documents were 
genuine, ﬁand so  WASHINGTON BEEF, INC. 617I gave him a three-day leave of absence to get us the real 
documentation.  He presented r
eal documentation, and he was 
kept employed.ﬂ  Colepaugh ad
ded that two employees ﬁsaid 
. . . their documents were at hom
e, and I asked them when they 
could bring them, and they said they would bring them the next 
day.  I asked if their documents were real, and they said they 
were not real, so they were 
terminated.ﬂ  Finally, Colepaugh 
testified that what he did was in accord with company past 
practice in such INS matters, that it would be a felony to con-
tinue to employ workers without valid work authorization, that 
the Union was not notified of the interviews, and that none of 
those interviewed requested representation by the Union. 
Subsequent to the discharges, on June 12, Millsap wrote to 
Respondent, urging Respondent to 
rescind the terminations of 
the six employees, who failed to
 establish the genuineness of 
their work documents, and demanding to bargain over the op-
portunity given the terminated 
employees, by Respondent, to 
submit alternate work authorization documents.  In a letter 
dated June 14, 2 days later, Mi
llsap requested that Respondent 
provide the Union with all co
rrespondence between itself and 
the INS during the previous calendar year, all posted notices 
regarding the INS, and copies of the I-9 forms for all employ-

ees, who were either arrested by the INS on May 29 or inter-
viewed by Respondent as a result of the INS May 30 letter.
6  By letter dated June 19, Respondent™s attorney, Carrol, declined 

Millsap™s demand to bargain over
 the above terminations and 
the opportunity given to the terminated employees to submit 
authentic documents, and, by letter dated July 3, Carrol refused 
to provide the information, wh
ich had been requested by Mill-
sap on June 14. B. Legal Analysis 
Initially, as to Respondent™s admitted unilateral changes in 
its above-described bargaining 
unit employees™ terms and con-
ditions of employment, which we
re implemented between date 
of the representation 
election, August 25, 1995, and the date of 
the Board™s certification of the Union as the exclusive bargain-

ing representative of said em
ployees, April 30, 1996, I must 
determine whether, as alleged, the acts and conduct were viola-

tive of Section 8(a)(1) and (5) of the Act.  In this regard, the 
record evidence is, and there is no dispute, that, on April 19, 
1996, Respondent published an 
announcement for its bargain-
ing unit employees, detailing cha
nges in their terms and condi-
tions of employment including a raise of 5 cents per hour for 
each year worked beginning on their first employment anniver-
sary date rather than on the third, an immediate increase of 50 
cents per hour in the starting wage rate, and, rather than the 
semiannual bonuses, which had been paid to all bargaining unit 
employees for the past several 
years, ﬁa different kind of bo-
nus,ﬂ one calculated on each employee™s weekly attendance and 
tardiness record; that said changes were implemented; and that, 
while having given the Union advance, but not detailed, notice 
of the changes, Respondent refused to bargain about the 
changes prior to implementing them.  It is, of course, axiomatic 
that an employer acts in violation of Section 8(a)(1) and (5) of 
the Act by unilaterally, without 
affording its employees™ exclu-
sive collective-bargaining repres
entative an opportunity to bar-
gain on their behalf, materially and substantially changing the 
employees™ terms and condi
tions of employment.  
NLRB v. 
                                                          
                                                           
6  Millsap™s letter gives no indicatio
n that any of the terminated or 
interviewed employees gave the Uni
on permission to view his I-9 form. 
Katz, 369 U.S. 736, 739 (1962); Serramonte Oldsmobile, 318 NLRB 80, 96 (1995); 
Millard Processing Services,
 310 NLRB 
421, 425 (1993).  Such conduct is especially egregious when, as 
herein, unilateral changes occur 
subsequent to selection, by 
bargaining unit employees, of a collective-bargaining represen-
tative and prior to the Board™s eventual certification of the re-
sult; in such instances, an employer is held to act at its utter 
peril by implementing unilateral changes absent compelling 
economic considerations, which 
are not asserted herein.  
Casa San Miquel, 320 NLRB 534, 598 (1995); 
Haskins Lumber Co.,
 316 NLRB 837, 861 (1995); Millard Processing Services,
 su-pra; Mike O™Connor Chevrolet, 209 NLRB 701, 703 (1974).  In 
Respondent™s defense, counsel ar
gues that, rather than impos-
ing more onerous terms and c
onditions of employment, Re-
spondent™s above-described unila
teral  changes ﬁnot only en-
hanced its employees™ terms a
nd conditions of employment but 
the Union™s starting bargaining 
position.ﬂ  Indeed, every em-
ployee received a net wage in
crease under the new compensa-
tion program.ﬂ  However, contrary
 to counsel, the vice of the 
unlawful unilateral change is the change in existing employ-

ment conditions itself, and whether the change involves an 
increase or a decrease, a continuance or a discontinuance, or an 
alteration or modification is 
simply not determinative.  
NLRB v. 
Dothan Eagle, 434 F.2d 93, 98 (5th Cir. 1970); 
Daily News of Los Angeles,
 315 NLRB 1236, 1237 (1994).  Accordingly, I 
find that by unilaterally, and without bargaining with the Un-
ion, increasing bargaining unit employees™ wages, increasing 
the starting wage rate for bargaining unit employees, and 
changing its bonus system for bargaining unit employees, Re-
spondent engaged in acts and conduct violative of Section 
8(a)(1) and (5) of the Act.
7 Turning to the allegations of
 the second consolidated com-plaint that Respondent violated 
Section 8(a)(1) and (5) of the 
Act by, on various dates in 1995 and 1996, failing and refusing 

to furnish the Union with certain requested information and 
documents, it has long been established that, generally, an em-
ployer is under a statutory obligation, upon request, to provide 
a labor organization, which is the collective-bargaining repre-
sentative of the employer™s employees, with information, which 
is necessary and relevant for the proper performance of the 
labor organization™s duties in representing the bargaining unit 
employees.  
NLRB v. Acme Industrial Co.,
 385 U.S. 432 (1967); NLRB v. Truitt Mfg. Co.,
 351 U.S. 149 (1956); Aero-space Corp.,
 314 NLRB 100, 103 (1994); 
Howard University, 290 NLRB 1006 (1988).  This duty to provide information 
encompasses not only material n
ecessary and relevant for the 
purpose of contract negotiations 
but also information necessary 
for the administration of a collective-bargaining agreement, 
including information required by a labor organization to proc-
ess a grievance.  Acme Industrial,
 supra; Bacardi Corp.,
 296 
 7 I do not believe that, by giving 
semiannual bonus payments to its 
bargaining unit employees in December 1995 and April 1996 or by 
making its 401(k) retirement program available to bargaining unit em-
ployees in December 1995, Respondent violated Sec. 8(a)(1) and (5) of 

the Act.  Thus, the record evidence 
establishes that Respondent™s semi-
annual bonus program had been in existence, in the identical form, 

since approximately 1991 and that its past practice was to make the 
retirement program open to employees after their first year of employ-
ment.  Accordingly, neither of the 
aforementioned actions represents a 
change in bargaining unit employees
™ terms and conditions of employ-
ment; therefore, I shall recommend th
at the applicable complaint para-
graphs be dismissed. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 618NLRB 1220 (1989).  The standard 
for relevancy is a ﬁliberal 
discovery-type standard,ﬂ and th
e sought-after evidence need 
not be necessarily dispositive of the issue between the parties 
but, rather, only of some bearing upon it and of probable use to 
the labor organization in carryin
g out its statutory responsibili-
ties.  Aerospace Corp.,
 supra; Bacardi Corp.,
 supra; Pfizer, 
Inc., 268 NLRB 916 (1984).  Further,
 necessity is not a guide-
line itself but rather is directly
 related to relevancy, and only 
the probability that the requested information will be of use to 
the labor organization ne
ed be established.  
Bacardi Corp.,
 supra.  Moreover, information,
 which concerns the terms and 
conditions of employment of th
e bargaining unit employees, is 
deemed ﬁso intrinsic to the core of employer-employee rela-

tionshipﬂ that such is held 
to be presumptively relevant
.  York 
International Corp.,
 290 NLRB 438 (1988), quoting South-western Bell Telephone Co., 173 NLRB 172 (1968); 
Buffalo 
Concrete, 276 NLRB 839 (1985).   
The record evidence herein establishes that, by James Mill-
sap™s December 12, 1995, April 16, May 21, and June 5, 1996 
letters to Respondent or its attorney, the Union requested 
documents and information rela
ting to the 401(k) retirement 
plan for bargaining unit employee
s, the semiannual bonus paid 
to bargaining unit employees, th
e wage increase for bargaining 
unit employees, which was implemented in April 1996, the 
methods of calculation for previ
ous wage increases, the bar-
gaining unit employees™ hours of work and their overtime 
hours, paid sick time hours, holiday hours worked, premium 
hours, bargaining unit employees™ vacation hours and pay, 
health and welfare and pension contributions for bargaining 
unit employees, contributions for any other employment bene-
fits, call-in payments to barg
aining unit employees, and any 
FICA and unemployment compensa
tion contributions.  Clearly, 
what was requested from Responde
nt, by the Union, pertained 
to the former™s bargaining un
it employees™ terms and condi-
tions of employment and was, th
erefore, presumptively relevant 
and necessary to the Union™s performance of its duties as the 
employees™ bargaining representative.  Accordingly, Respon-
dent™s refusal to provide the information to the Union consti-
tuted a violation of Section 8(a)(1) and (5) of the Act. 
With regard to the allegation in the second consolidated that 
Respondent engaged in conduct, 
violative of Section 8(a)(1) and (5) of the Act, by refusing
 the Union access to its fabrica-
tion facility, there is no dispute that, on June 5, 1996, James 
Millsap wrote to Respondent, requesting the scheduling of a 
visit to Respondent™s fabrication fa
cility in order to effectively 
represent the bargaining unit employees, and that, on June 19, 
Respondent™s attorney, Carrol, re
plied, denying Millsap access 
to the Toppenish facility.  Counsel for the General Counsel 

contends that, as a newly certi
fied bargaining representative, 
the Union had the right to inspect Respondent™s facility, pursu-
ant to its obligations as the bargaining representative of Re-
spondent™s bargaining unit employ
ees, in order to prepare for 
bargaining on an initial collective-bargaining agreement.  In 
this regard, it is clear that Millsap™s request for access to Re-
spondent™s fabrication facility does not appe
ar to have been 
frivolously made or meant as ha
rassment.  Thus, the record 
reveals that Respondent™s barg
aining unit employees perform 
their job tasks in a rather hazardous working environment.  In 

excess of 50 percent of the employees utilize sharp cutting 
instruments while they work and must wear protective gear 
around their hands, arms, and midsections and all employees 
are required to use ear plugs due to excessive noise levels.  
Further, Respondent™s own concer
n for worker safety is mani-
festly certain from its extensive safety training during employee 
orientation, numerous safety pr
ograms, and constant monitor-
ing for unsafe conditions.  In these circumstances, I agree with 
counsel for the General Counsel, and contrary to counsel for 
Respondent, that the Board™s method of analysis, set forth in 
Holyoke Water Power Co.,
 273 NLRB 1369 (1985), enfd. 778 
F.2d 49 (1st Cir. 1986), and its progeny is the proper mode of 
analysis for determining the Un
ion™s right of access to Respon-dent™s fabrication facility.  In 
Holyoke Water Power,
 supra, the 
fan room of the employer™s plant was extremely noisy, and the 
Union requested the employer™s
 permission to have its own 
ﬁindustrial hygienistﬂ inspect noise
 conditions in the room.  The 
employer denied permission to the Union, and the Board de-
vised a test for establishing whether an outside union represen-
tative should have been afforded
 access to the employer™s prop-
erty: 
 [E]ach of two conflicting rights
 must be accommodated. . . . 
First, there is the right of employees to be responsibly repre-
sented by the labor organization of their choice and, second, 
there is the right of the employer to control its property and 
ensure that its operations are not interfered with.  As stated by 
the Supreme Court in 
Babcock & Wilcox 
. . . the Government 
protects employee rights as well as property rights and 
ﬁ[a]ccommodation between the two must be obtained with as 
little destruction of one as is consistent with the maintenance 
of the other.ﬂ  Thus, we are constrained to balance the em-
ployer™s property rights against the employees™ right to proper 
representation.  Where it is found that responsible representa-
tion of employees can be achieved only by the union™s having 
access to the employer™s premises, the employer™s property 
rights must yield to the extent 
necessary to achieve this end.  
However, the access ordered must
 be limited to reasonable 
periods so that the union can fulfill its representation duties 
without unwarranted interrupti
on of the employer™s opera-
tions.  On the other hand, where it is found that a union can 

effectively represent employees through some alternate means 
other than by entering on the employer™s premises, the em-
ployer™s property rights will predominate, and the union may 
properly be denied access.  In sum, the circumstances pre-
sented in each case involving a request for access must be 
carefully weighed, and each of 
the conflicting rights must be 
carefully balanced and accommoda
ted in reaching a decision. 
 Id. at 1370.
8   Herein, balancing Respondent™s
 property rights against its 
bargaining unit employees™ right 
to proper representation, I 
                                                          
 8 Counsel for Respondent argues that
 the Supreme Court™s decision, 
in Lechmere, Inc. v. NLRB, 502 U.S. 527 (1992), is controlling in that 
the Court specifically rejected the ty
pe of balancing test, announced by 
the Board in Holyoke Water Power,
 supra, in cases involving nonem-
ployee activities on an employer™s 
property except in exceptional and 
narrow circumstances.  I note that 
NLRB v. Babcock & Wilcox,
 351 U.S. 105 (1956), and 
Lechmere, Inc. involve trespass
ory organizational 
activities.  However,  as the Board explained in Brown Shoe Co., 
312 
NLRB 285 at 285 fn. 3 (1993), decided after 
Lechmere, Inc.,
 ﬁunder the 
Holyoke test . . . we analyze an in
cumbent union™s entitlement to an 
employer™s premises as opposed to a union™s attempt to organize an 
employer™s employees as in 
Babcock
.ﬂ  Put another way, representa-
tional, rather than organizing, rights are involved.  Moreover,  as in 
Holyoke Water Power,
 rather than trespassing upon posted property, 
the Union herein sought Respondent™s 
permission to inspect its plant.  
 WASHINGTON BEEF, INC. 619note, at the outset, that the info
rmation, regarding safety condi-
tions, which the Union seeks to obtain from direct observation 
of the plant premises
, is presumptively relevant and necessary 
for its role as the bargaining unit employees™ exclusive repre-
sentative.  
C.C.E., Inc.,
 318 NLRB 977, 978 (1995).  Respon-
dent has made no assertion regarding the possible disclosure of 

confidential, proprietary, or trade secret information as a result 
of Union President Millsap™s proposed visit to its Toppenish 
plant, and, in his posthearing brief, Respondent™s attorney 

merely opined that ﬁa circus-like atmosphereﬂ would accom-
pany the union official™s inspecti
on of the plant.  While counsel 
for Respondent correctly points out that the Union has been 

able to investigate occupational safety and injury issues through 
solicitation of employee complaints and that such has been 
accomplished without access to Respondent™s plant, ﬁthere can 
be no adequate substitute for [a] Union representative™s direct 
observation of . . . employee op
erations and working condi-tions, in order to evaluate . . 
. safety concerns . . . .ﬂ  
C.C.E., Inc., supra.  Moreover, unlike the situation in 
Holyoke Water 
Power but, just as in C.C.E., Inc.,
 the bargaining relationship 
between Respondent and the Union is
 a nascent one, and, as the 
Board stated in the latter decision, in such circumstances, 
 [i]t is readily apparent that the Respondent™s denial of access 
to the Union™s [president] prevents the experienced official 
from gaining a complete understanding of the Respondent™s 
operation and thus prevents the employees from getting the 
representation they voted for in the certification election.  Fur-
thermore, without a collective-bargaining agreement, the Un-
ion has not other avenue, such as a grievance procedure or ar-
bitration, for obtaining the desired information.  The denial of 
access at this crucial phase of the parties™ bargaining relation-
ship can serve only to undermine the Union™s status as bar-
gaining representative.   
 Id.  Furthermore, while Responde
nt™s attorney averred that a 
visit by Millsap would interfe
re with production, such, of 
course, is mere speculation and 
a disruption of operations was 
not Attorney Carrol™s stated reason for denying Millsap™s re-
quest.  The foregoing convinces me that, as Respondent™s inter-est in keeping Millsap off its property is weak and as the Un-

ion™s interest in obtaining safety
 and other information is sub-stantial, on balance, the former™s property rights are out-
weighed and that, therefore, 
Respondent violated Section 
8(a)(1) and (5) of the Act by denying Millsap access to its facil-

ity.  Id. 
The remaining issues pertai
n to Respondent™s conduct sub-
sequent to the INS visit to its f
acility and arrest of 16 bargain-
ing unit employees on May 29, 
1996, and the second consoli-
dated complaint allegations that
 Respondent unlawfully refused 
to bargain over its termination 
of employees, who did not have 
authenticated work documents
, and over the amount of time 
given to bargaining unit employees
 to establish that they pos-
sess such documents.  The record evidence discloses that, dur-
ing the week following the INS 
visit, Respondent received a 
letter and an attached list of 
bargaining unit employees, from 
the INS, advising the former that INS had determined that the 
listed employees had presented fraudulent work eligibility 
documents, that Respondent was 
obligated to obtain new I-9 
forms from each of the listed employees and be shown different 
work eligibility documents by each
, and that, if any of the listed 
employees is unable 
or unwilling to present proof of work eli-
gibility, ﬁemployment must be terminated.ﬂ  As a result of this 
letter and after determining th
at one of the listed bargaining 
unit employees was one of those arrested on May 29, another 
was incorrectly identified, and another had quit after the INS 
visit, Respondent interviewed 7 of the 10 listed employees; 
immediately terminated 6 who 
admitted not having genuine 
work documents; and, after 1 employee claime
d he possessed valid work documents, gave him a 3-day leave of absence in 
order to locate the documents and present them to Respondent, 
which he did.  The record evidence also discloses that, subse-

quent to the terminations, Unio
n President Millsap demanded, and Respondent refused, to barg
ain over the terminations and over the imposition of the 3-day l
eave of absence given to the one employee.  Further, the re
cord discloses that Respondent 
denied the Union™s request for copies of correspondence be-
tween itself and the INS and of 
posted plant notices regarding 
INS and copies of the I-9 forms of all bargaining unit employ-
ees, who were arrested by INS on May 29 or subsequently in-
terviewed by Respondent.   
With regard to the allegation that Respondent violated Sec-
tion 8(a)(1) and (5) of the Act by refusing to bargain with the 
Union over its terminations of six bargaining unit employees 
after each admitted he did not possess valid work documents, 
counsel for the General Counsel, citing 
Ryder Distribution 
Resources, 302 NLRB 76 (1991), argues that the termination of 
employees is a mandatory subject of bargaining and that, there-
fore, Respondent unlawfully refused to bargain with the Union.  
Taking a contrary position, counsel for Respondent contends 
that the Immigration Reform and Control Act of 1986 (IRCA) 
makes it unlawful for an employer to knowingly continue to 
employ an alien, whose work 
status is unauthorized; that, upon 
becoming aware an employee lacks authentic documents, an 
employer must terminate the employee within some reasonable 
time period or become subject to civil monetary penalties and 
cease and desist orders; and that, in these circumstances, citing 
Long Island Day Care Services, 
303 NLRB 112 (1991), com-
pliance with IRCA is not amenable to collective bargaining.  In 
determining whether Respondent 
was obligated to bargain over 
the six terminations, I note, at th
e outset, that IRCA and the Act 
ﬁcan and must be read in harmony as complementary elements 
of a legislative scheme explicitly intended, in both instances, to 
protect the rights of employees in the American work place.ﬂ  
A.P.R.A. Fuel Oil Buyers Group,
 320 NLRB 408 at 408 (1995).  
Nevertheless, practical implem
entation of the above requires 
the Board to ﬁmake policy choi
ces,ﬂ and the Board recognizes 
ﬁthat the most effective way for [it] to accommodateŠand 
indeed to furtherŠthe immigrat
ion policies IRCA embodies is, to the extent possible, to provide the protections and remedies 
of the [Act] to undocumented workers in the same manner as to 
other employees.ﬂ  Id. at 415.  In my view and in accord with 
the Board™s policy, once a labor organization has been certified 
by the Board as their exclusive bargaining representative, all 
bargaining unit employees, in
cluding aliens with fraudulent work documents, are entitled to representation by it.  Accord-
ingly, inasmuch as, in 
Ryder Distribution Resources, supra, the 
Board affirmed an administrative law judge™s conclusion that 
the termination of employees constitutes a mandatory subject of 
bargaining, an employer is clearly obligated to bargain with the 
labor organization, which represents its bargaining unit em-ployees, over aspects of INS-rela
ted terminations of such em-
ployees, who do not possess genuine work documents, a matter 
nominally covered by IRCA.  Howe
ver, given the clear dictates 
of IRCA, while the obligation encompasses bargaining over 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 620such peripheral matters as uni
on representation during the ter-
mination interview, the undocume
nted alien™s seniority rights 
and privileges if, and when, he reapplies for a job with genuine 

work documents, the amount of time necessary for the em-
ployee to wind up his employment, and any severance pay-
ments, an employer™s duty to 
bargain does not extend to the 
termination decision itself.  On this point, I agree with counsel 
for Respondent that, pursuant to IRCA, Respondent has no 
choice but to terminate aliens
, who do not possess valid work 
documents, or become subject to monetary penalties.  Put an-
other way, as the Board stated in 
Long Island Day Care Ser-vices,
 supra at 117, which involved funding from the Federal 
Department of Health and Human Resources and a directive 
from it that the employer use the funds to pay its employees a 
2-percent ﬁsalary enhancement,
ﬂ ﬁRespondent™s total lack of 
discretion . . . demonstrates that there was nothing of substance 
to bargain about . . . .ﬂ   Therefore, if Millsap™s demand was to 
bargain over the termination d
ecisions, as the second consoli-dated complaint allegation sugges
ts, as our national labor pol-icy mandates that such must not  be considered a mandatory 
subject of bargaining, Respondent
 did not unlawfully refuse to 
do so. However, rather than being 
a demand to bargain over the 
termination decisions, I understa
nd James Millsap™s June 12 
letter as a specific demand that Respondent bargain over its failure to give each of the six employees time in which to pro-
duce authentic work documents prior to termination.  In his 
post-hearing brief, counsel for th
e General Counsel terms this a 
mandatory subject for bargaining
 with the Union, and, while 
the argument has surface appeal, the salient fact herein is that 
the six terminated aliens admitted having utilized fraudulent 
documents in order to gain employment with Respondent.  
Further, the admissions confirmed what the INS itself had de-
termined and stated in its May 30 letter to Respondent.  Thus, 
as with the termination decisi
on itself, nothing remained about 
which to bargain.  Counsel for the General Counsel has pointed 
to no provision in IRCA or to any court decision suggesting 
that, in such circumstances Respondent possessed any option 
but to terminate the aliens within a prompt time frame, and, in 
my view, having become aware 
that the six individuals had 
gained employment by presen
ting fraudulent documents, Re-
spondent was prohibited from givi
ng them any time to attempt 
to obtain valid work documents.  
Mester Mfg. Co. v. INS,
 879 
F.2d 561, 567Œ569 (9th Cir. 1989).  As with the discharge deci-
sion itself, given what I perceive 
to be the clear intent of IRCA, 
providing an opportunity for the six aliens, who admitted using 

fraudulent documents in order to obtain work with Respondent 
was not a mandatory subject of 
bargaining.  Accordingly, Re-
spondent was under no legal obligation to do so, and I shall 
recommend that the applicable allegation of the second con-solidated complaint be dismissed.   
As to the allegation that Respon
dent violated Section 8(a)(1) 
and (5) of the Act by refusing to bargain with the Union over 
the amount of time given to the bargaining unit employee, who 
claimed he possessed valid work documents, to establish that 
he possessed authentic work documents, I have previously con-
cluded that Board policy requires that, even with regard to mat-
ters nominally involving IRCA, 
all bargaining unit employees, 
including aliens, the validity of whose work documents are 
questioned, are entitled to repr
esentation by their designated 
bargaining representative, including the exclusive representa-
tive™s right to bargain over mandatory subjects of bargaining.  
On this point, there can be no question that the length of time 
given to aliens in which to es
tablish they possess genuine work 
documents constitutes a term and condition of employment 

over which Respondent must 
bargain upon request.  In
 Moun-tain High Knitting, Inc. v. Reno,
 51 F.3d 216, 220 at fn. 5 

(1995), the United States Court of Appeals for the Ninth Circuit held that employers are entitle
d to ﬁa reasonable period of 
timeﬂ to recheck an 
alien employee™s  work documents upon 
receipt of an INS letter, questioning the status of the employee 
and requiring a new I-9 form, and, in my view, the establish-
ment of such a time period is perfectly amenable to the bargain-
ing process.  Herein, while it might be argued that the 3-day 
leave of absence, which was given to an employee by Respon-
dent, was sufficient for him to establish that his work docu-
ments were genuine and that, therefore, the Union™s bargaining request was moot, I, 
nevertheless, believe that the subject mat-
ter is of such significance to
 Respondent™s bargaining unit em-
ployees that Respondent was ob
ligated to bargain, upon re-
quest, with the Union on this issue.
9  Accordingly, Respon-
dent™s refusal to do so was viol
ative of Section 8(a)(1) and (5) 
of the Act.   
Finally, I consider the allega
tion that Respondent violated 
Section 8(a)(1) and (5) of the Act by failing and refusing to 
comply with the Union™s information request, which was made 
in connection with the latter™s bargaining demands concerning 
Respondent™s investigation afte
r receipt of the May 30 INS 
letters and subsequent termination of six bargaining unit em-ployees.  Specifically, there is no dispute that the Union re-
quested that Respondent provide 
it with copies of all corre-
spondence between it and the INS for the preceding calendar 
year, copies of all employee notices, pertaining to the INS, 
during the preceding calendar year
, and copies of the I-9 forms 
of those employees, who were ar
rested, by INS, on May 29 and 
who were interviewed by Resp
ondent on June 11, 1996, and 
that Respondent refused to provide said documents to the Un-ion.  Initially, as to the re
quested copies of correspondence 
between Respondent and the INS 
and copies of posted notices 
regarding the INS, counsel for 
the General Counsel has offered 
no evidence as to the relevancy of these documents.  Inasmuch 
as these documents do not themselves concern terms and condi-
tions of employment and are not 
presumptively relevant,  it was 
his burden to establish their relevancy.
10  As counsel did not do 
so, I must conclude that Respondent did not unlawfully refuse 
to give these documents to the Union and shall recommend 
dismissal of the applicable portion of paragraph 12(a) of the 
second consolidated complaint 
With regard to the I-9 forms, while making no contention re-
garding the relevance of the forms for those employees who 
were arrested, counsel for the General Counsel argues that I-9 
documents, of the aliens who were terminated, are relevant for 
purposes of the Union™s bargaining over the terminations.  Con-
trarily, counsel for Respondent ar
gues that an employer has no 
obligation to provide a union with confidential and private in-
formation.  In this regard,in Detroit Edison Co. v. NLRB,
 440 
                                                          
 9 Counsel for Respondent argues that
 forcing Respondent to bargain 
after receipt of an INS letter would have the unfortunate effect of delay-
ing the employer™s compliance with IRCA.  I agree, and that is pre-
cisely why bargaining between the parties should occur while no INS 

letter is pendingŠat a time when the 
parties have time for an exchange 
of ideas and reflection. 
10 Maple View Manor,
 320 NLRB 1149, 1151 at fn. 2 (1996
); Miami 
Rivet of Puerto Rico, 
318 NLRB 769, 771 (1995). 
 WASHINGTON BEEF, INC. 621U.S. 301 (1979), the Supreme Court ﬁrecognized a limited ex-
ception [to the duty to provide relevant information to a bar-
gaining representative] for information that is confidential in 
nature.ﬂ  New Jersey Bell Telephone Co. v. NLRB,
 720 F.2d 789, 791 (3d Cir. 1983).  In such circumstances, where the 
employer has raised a ﬁlegitimate and substantialﬂ claim of 
confidentiality,
11 ﬁthe Board is . . . required to balance the [la-
bor organization™s] need for th
e information against the legiti-
mate confidentiality interest established by the employer.ﬂ  
General Dynamics Corp.,
 268 NLRB 1432, 1433 (1984).  
Herein, while there is no record evidence regarding the confi-
dentiality of I-9 forms, in his posthearing brief, counsel for 
Respondent cited to an INS regulation which limits the use of the information, contained in an I-9 form or appended to it, to 
enforcement of the provisions of the IRCA.  In balancing the 
interests of the parties, I have previously concluded that, as the 
Union™s bargaining request concerned whether the six aliens 
should have been given an oppor
tunity to obtain valid work 
documents prior to termination 
and as Respondent legally had 
no option but to terminate the individuals, Respondent was not 
obligated to bargain with the Union on this subject.  Further, 
there is no record evidence as to the relevancy of the I-9 forms 
of other bargaining unit employee
s, who were arrested by INS 
on May 29.  Moreover, not onl
y do INS regulations mandate 
the confidentiality of the information contained in an I-9 form 
but also there is no record evidence that any of the individuals, 
who were arrested or interviewed by Respondent as a result of 
INS letters, gave his consent for 
the Union to view his I-9 form.  
In these circumstances, I do not believe that Respondent was 
obligated to furnish any of the requested I-9 forms to the Union 
and shall recommend dismissal of
 the applicable portion of 
paragraph 12(a) of the second consolidated complaint. 
CONCLUSIONS OF 
LAW 1.  Respondent is an employer
 engaged in commerce within 
the meaning of Section 2(2), (6), and (7) of the Act. 
2.  The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 
3.  The following employees of Respondent constitute a unit 
appropriate for the purposes of collective bargaining within the 
meaning of Section 9(b) of the Act:  
 All full-time and regular part-time production and mainte-

nance employees, leadpersons, office janitors, panel opera-
tors, load controllers, scalers, storeroom employees, and truck 
drivers employed by Respondent at its Toppenish Washington 
plant; excluding all office clerical employees, professional 
employees, cattle buyers, nurse therapists, independent con-
tractors and their employees, quality control employees, beef 
graders, guards and supervisors as defined in the Act. 
 4.  By implementing changes in the above-described bargain-
ing unit employees™ compensation package, which resulted in 

wage increases for all of the employees, and by implementing a 
new incentive bonus program for bargaining unit employees 
without affording the Union, as 
the exclusive representative for 
purposes of collective bargaining for the employees in the 

above-described appropriate unit, an opportunity to bargain 
                                                          
                                                           
11 An employer bears the burden of demonstrating that its refusal to 
provide relevant and necessary information to a labor organization is 
excusable because the requested data is privileged information.  
McDonnell Douglas Corp.,
 224 NLRB 881 (1976). 
over either benefit, Respondent engaged in acts and conduct 
violative of Section 8(a)(1) and (5) of the Act. 
5.  By failing and refusing to provide to the Union informa-
tion, relevant and necessary for purposes of the Union™s repre-
sentation of the above-described bargaining unit employees, 
including information pertaining to a 401(k) retirement pro-
gram for the employees, the se
miannual bonus paid to the em-
ployees, the April 1996 wage increase, the new compensation 

and incentive bonus programs, hours of work, overtime hours 
paid, sick hours paid, holiday hours paid, premium hours paid, 
vacation hours paid, health and welfare and pension premiums, 
call-in hours paid, and FICA and unemployment compensation 
contributions, Respondent engage
d in acts and conduct viola-
tive of Section 8(a)(1) and (5) of the Act. 
6.  By refusing to grant the Union access to its Toppenish, 
Washington facility in order to
 inspect the above-described 
bargaining employees™ working conditions, including safety 
conditions, Respondent engaged 
in acts and conduct violative of Section 8(a)(1) and (5) of the Act. 
7.  By refusing to bargain with the Union with regard to the 
amount of time which will be given to above-described bar-
gaining unit employees in order to establish they possess au-
thentic work documents, Respondent engaged in acts and con-
duct violative of Section 8(a)(1) and (5) of the Act. 
8.  The aforementioned acts
 and conduct affect commerce 
within the meaning of Section 2(6) and (7) of the Act. 
9.  Unless specified above, 
Respondent engaged in no other 
unfair labor practices. 
THE REMEDY Having found that Respondent e
ngaged in serious unfair la-
bor practices within the meaning 
of Section 8(a)(1) and (5) of 
the Act, I shall recommend that Respondent be ordered to cease 
and desist from engaging in any su
ch violations of the Act and 
to take the following affirmative actions.  Specifically, in order 
to remedy the unlawful unilateral changes implemented by 
Respondent, while the standard 
Board remedy involves rescis-
sion and restoration of the status quo ante, it appears that the 

newly implemented compensation package constituted a benefit 
to bargaining unit employees and that the new incentive bonus 
program may also constitute a benefit.  Accordingly, I shall not 
require Respondent to rescind 
the programs unless the Union 
requests that such be done.  Kendell College,
 228 NLRB 1083 
(1977).  Further, I shall order that Respondent be required to 
grant access to its plant to a Union official for a reasonable 
period of time to inspect plant safety conditions.  Additionally, 
Respondent shall be ordered to po
st a notice, informing its em-
ployees of its obligations herein. 
Upon the foregoing findings of fact, conclusions of law, and 
pursuant to Section 10(c) of the Act, I issue the following rec-

ommended12 ORDER The Respondent, Washington Beef, Inc., Toppenish, Wash-
ington, its officers, agents, 
successors, and assigns, shall 
1.  Cease and desist from 
 12 If no exceptions are filed as 
provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 622(a) Implementing changes in th
e below-described bargaining 
unit employees™ compensation package, which resulted in wage 
increases for all of the employees, and by implementing a new 
incentive bonus program for barg
aining unit employees without 
affording the Union, as the exclusive representative for pur-
poses of collective bargaining for the employees in the below-
described appropriate unit, an oppor
tunity to bargain over either 
benefit.  The appropriate unit is: 
 All full-time and regular part-time production and mainte-
nance employees, leadpersons, office janitors, panel opera-
tors, load controllers, scalers, storeroom employees, and truck 
drivers employed by Respondent at its Toppenish Washington 

plant; excluding all office clerical employees, professional 
employees, cattle buyers, nurse therapists, independent con-
tractors and their employees, quality control employees, beef 
graders, guards and supervisors as defined in the Act. 
 (b) Failing and refusing to provide to the Union information, 
relevant and necessary for purpo
ses of the Union™s representa-
tion of the above-described ba
rgaining unit employees, includ-

ing information pertaining to a 401(k) retirement program for 
the employees, the semiannual bonus
 paid to the employees, the 
April 1996 wage increase, the new compensation and incentive 

bonus programs, hours of work, overtime hours paid, sick hours 
paid, holiday hours paid, premium hours paid, vacation hours 
paid, health and welfare and 
pension premiums, call-in hours paid, and FICA and unemployment compensation contribu-
tions. (c) Refusing to grant the Union access to its Toppenish, 
Washington facility in order to
 inspect the above-described 
bargaining unit employees™ wo
rking conditions, including 
safety conditions. 
(d) Refusing to bargain with the Union with regard to the 
amount of time which will be 
given to above-described 
bargaining unit employees in order to establish that they 

possess authentic work docu
ments. 
                                                          
(e) In any like or related manner interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) If the Union specifically re
quests, rescind the wage com-
pensation package and incentive bonus program, both of which 
were implemented in April 1996. 
(b) Grant access to its Toppenish, Washington plant to a un-ion official for a reasonable time in which to inspect plant 
safety conditions. 
(c) Within 14 days after service by the Region, post at its fa-
cility in Toppenish, Washington, 
copies of the attached notice 
marked ﬁAppendix.ﬂ
13  Copies of the notice, on forms provided 
by the Regional Director for Re
gion 19, after being signed by 
the Respondent™s authorized representative, shall be posted by 
the Respondent immediately upon receipt and maintained by 
for 60 consecutive days in cons
picuous places, including all 
places where notices to employees are customarily posted.  

Reasonable steps shall be taken by the Respondent to ensure 
that the notices are not altered, defaced, or covered by any other 
material.  In the event that, during the pendency of these pro-
ceedings, the Respondent has gone out of business or closed the 
facility involved in these pr
oceedings, the Respondent shall 
duplicate and mail, at its own expe
nse, a copy of the notice to 

all current employees and former employees employed by the 
Respondent at any time since August 25, 1995. 
(d) Within 21 days after service by the Region, file with the 
Regional Director a sworn certific
ation of a respons
ible official, 
on a form provided by the Region, attesting to the steps that the 

Respondent has taken to comply. 
IT IS FURTHER ORDERED that the second consolidated com-
plaint be dismissed insofar as 
it alleges that Respondent vio-
lated Section 8(a)(1) and (5) of 
the Act by unilaterally imple-

menting a semiannual bonus plan, refusing to bargain over 
whether aliens, who admitted having provided fraudulent work 
documents to Respondent, should 
be given time to obtain valid 
ones, and by refusing to give in
formation, including copies of 
INS correspondence, employee notices concerning the INS, and 
I-9 forms, to the Union. 
  13  If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 